[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 11-11126                FEBRUARY 21, 2012
                        Non-Argument Calendar               JOHN LEY
                      ________________________               CLERK


                  D.C. Docket No. 1:10-cv-20014-DLG

ERIKA MATHEWS,

                                                              Plaintiff-Appellee,

                                 versus

USCIS, MIAMI, DHS DEPARTMENT OF HOMELAND SECURITY,
U.S. ATTORNEY GENERAL,

                                                      Defendants-Appellants,

U.S. ATTORNEY’S OFFICE,

                                                                    Respondent.

                    __________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                           (February 21, 2012)

Before CARNES, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:
      The district court granted summary judgment in favor of Erika Mathews on

her Administrative Procedure Act claim against the U.S. Attorney General, the

Department of Homeland Security, and the U.S. Citizenship and Immigration

Services (collectively, “the government”). That claim followed the denial of a visa

petition Matthews’ adoptive father had filed on her behalf. The government

appeals, contending that the district court erred when it ordered the Board of

Immigration Appeals to honor a state court’s nunc pro tunc modification of an

adoption date because the district court did not give proper deference to the BIA’s

interpretation of the relevant immigration statute.

                                          I.

      Erika Mathews was born in Peru on January 28, 1987. She entered the

United States with her biological parents as a nonimmigrant visitor in 1993. In

1999 an immigration judge ordered Mathews and her biological parents deported

to Peru, and in 2002 the BIA affirmed that decision. Later in 2002, Mathews’

maternal aunt and her United States citizen husband, Jeffrey Rich, filed a petition

in Florida court to terminate the parental rights of Mathews’ biological parents




                                          2
pending adoption, which the Florida court granted on January 22, 2003. The

Florida court entered a final judgment of adoption on March 27, 2003.1

       In 2005 Rich filed a Form I-130 Petition for Alien Relative on Mathews’

behalf. In 2008 USCIS denied that petition, finding that because the final

judgment of adoption occurred after Mathews’ sixteenth birthday, she did not

qualify as Rich’s child under 8 U.S.C. § 1101(b)(1)(E)(i). Rich filed a notice of

appeal to the BIA, noting that he was applying for a nunc pro tunc order so that

the final adoption date would be amended to a date before Mathews’ sixteenth

birthday. A Florida court granted that application, amending the date of the final

judgment of adoption to January 23, 2003, five days before Mathews’ sixteenth

birthday. Despite the nunc pro tunc date change, the BIA affirmed the USCIS’

finding that Mathews was not Rich’s child under § 1101(b)(1)(E)(i) because Rich

had not adopted Matthews before her sixteenth birthday. The BIA relied on two

of its prior published decisions in reaching that conclusion. See Matter of Drigo,

18 I. & N. Dec. 223 (BIA 1982); Matter of Cariaga, 15 I. & N. Dec. 716 (BIA

1976).

       1
          Under Florida law, adoption is complete upon entry of the final judgment of adoption.
See In re Amendments to the Fla. Supreme Court Approved Family Law Forms, 20 So. 3d 173,
302 (Fla. 2009) (“This Final Judgment of Adoption creates a relationship between the adoptee(s)
and Petitioner and all relatives of Petitioner that would have existed if the adoptee(s) was (were)
a blood descendant of the Petitioner, born within wedlock, entitled to all rights and privileges
thereof, and subject to all obligations of a child being born to Petitioner.”).

                                                 3
      Mathews then filed a complaint in federal district court requesting relief

under the APA. She alleged that the USCIS’ actions were “arbitrary, capricious,

an abuse of discretion, or otherwise unlawful” because the agency failed to honor

the Florida state court order that changed the adoption date. After cross-motions

for summary judgment, the district court agreed. It granted Mathews’ motion for

summary judgment, “reverse[d] the BIA’s decision,” and remanded the matter to

the BIA with instructions for the board to give deference to the nunc pro tunc

adoption date. This appeal followed.

                                          II.

      We review de novo a district court’s grant of summary judgment.

Warshauer v. Solis, 577 F.3d 1330, 1335 (11th Cir. 2009). Summary judgment is

appropriate “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). Under de novo review, we defer to the BIA’s interpretation of an

ambiguous or silent statute it administers unless that interpretation is

unreasonable. See Castillo-Arias v. U.S. Attorney Gen., 446 F.3d 1190, 1195

(11th Cir. 2006); see also Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc.,

467 U.S. 837, 844, 104 S.Ct. 2778, 2782 (1984); Chen v. U.S. Attorney Gen., 565




                                          4
F.3d 805, 809 (11th Cir. 2009). “The degree of deference is especially great in the

field of immigration.” Chen, 565 F.3d at 809 (quotation marks omitted).

      Under the APA, we review agency decisions to determine if they are

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law.” 5 U.S.C. § 706(2)(A). That standard “provides the reviewing court with

very limited discretion to reverse an agency decision,” Warshauer, 577 F.3d at

1335 (quotation marks omitted), and is “exceedingly deferential,” Fund for

Animals, Inc. v. Rice, 85 F.3d 535, 541 (11th Cir. 1996).

                                         III.

      A United States citizen may file a petition seeking to confer immigration

status upon a “child,” as that term is defined under immigration law. 8 U.S.C.

§ 1154(a)(1)(A)(i). A “child” includes “a child adopted while under the age of

sixteen years if the child has been in the legal custody of, and has resided with, the

adopting parent or parents for at least two years.” Id. § 1101(b)(1)(E)(i). A U.S.

citizen may file a visa petition on behalf of an adopted son or daughter “if the

adoption took place before the beneficiary’s sixteenth birthday.” 8 C.F.R. §

204.2(d)(2)(vii). It is the petitioner’s burden to establish by a preponderance of

the evidence that the beneficiary is fully qualified for the visa. 8 U.S.C. § 1361.




                                          5
      The BIA has addressed the issues of retroactive adoption and nunc pro tunc

amendment of adoption dates. In Matter of Cariaga, 15 I. & N. Dec. 716, 717

(BIA 1976), the BIA gave a literal interpretation to the adoption age restriction in

8 C.F.R. § 204.2(d)(2)(vii) and required that the “act of adoption must occur”

before the child reached the statutory age. The BIA determined that Congress’

intent was to avoid fraudulent adoptions, which warranted a strict reading of the

age restriction. See id. at 716–17. Thus, despite a retroactive adoption decree, the

BIA held that an adoptive relationship was not created for purposes of

immigration law when the “beneficiary was adopted . . . at age nineteen.” Id. at

717. In Matter of Drigo, 18 I. & N. Dec. 223 (BIA 1982), the BIA applied Cariaga

and specifically rejected nunc pro tunc backdating of adoption decrees. Id. at

223–24.

      Here, the BIA followed its own precedent and interpreted 8 U.S.C.

§ 1101(b)(1)(E)(i) to require Mathews’ actual adoption to have occurred before

her sixteenth birthday regardless of the nunc pro tunc amendment of her adoption

date. Because that interpretation is reasonable, the district court should have

deferred to it and concluded that the BIA’s decision to deny Mathews a visa was

not arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law.


                                          6
      Accordingly, we reverse the district court’s grant of summary judgment to

Mathews and remand with instructions for the district court to grant the

government’s motion for summary judgment.

      REVERSED AND REMANDED.




                                         7